 ALBUQUERQUEPUBLISHINGCOMPANY631Albuquerque Publishing Company and Chauffeurs,Teamsters&Helpers,Local Union 492, affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America.Cases 28-CA-3359, 28-CA-3359-2, and 28-RC-2819July 28, 1975DECISION, ORDER SEVERING CASES, ANDCERTIFICATION OF RESULTS OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSKENNEDY ANDPENELLOPursuant to a stipulation for Certification UponConsent Election, a secret ballot election was con-ducted on September 25, 1974,' among the employ-ees in the stipulated unit .2 The tally of ballots fur-nished the parties showed that of approximately 70eligible voters 64 cast valid ballots, and of the validballots cast 29 were for, and 34against,the Peti-tioner. There was one challenged ballot, an insuffi-cient number to affect the results of the election.Thereafter, on October 1, the Petitioner filed time-ly objections to conduct affecting the results of theelection.' Based on his investigation of the objec-tions, the Regional Director issued a report and no-ticeof hearing on November 14, wherein he de-termined that there were "substantial issues of factand credibility" concerning the objections which re-quired a hearing. The hearing was held at Albuquer-que, New Mexico, on December 19 and 20 beforeHearing Officer Peter N. Maydanis. The hearingdealt solelywith the conduct specified in thePetitioner's objections.On November 14-the same day on which the Re-gional Director's Report on Objections and Notice ofHearing issued-the Petitioner filed a charge in Case28-CA-3359, and on November 20 filed a secondcharge in Case 28-CA-3359-2. Both charges allegedthat on datesafterthe election had been held theEmployer engaged in certain conduct violative ofSection 8(a)(3) and (1) of the Act. However, in inves-tigating the charges and in deciding their merit, theRegionalDirector discovered evidence which he1All datesare 1974 unless otherwise indicated2The stipulatedunit is as follows:All circulationand dock employeesincluding district supervisors,reliefmen, dealer men,dock men, officeclerks and fieldrepresentatives;excluding office clerical employees,profes-sional employees,guards,and supervisors as defined in the Act and all otheremployees.Petitioner's objections alleged that during the critical period the Em-ployer (1) threatenedto withdrawcertain fringe benefits shouldthe Unionwin the election,and (2)indicated it would refuse to bargain in good faithwith the Petitioner, should Petitioner win the election.deemed sufficient to indicate that certain conduct vi-olative of Section 8(a)(1) of the Act occurred ondates falling within the critical preelection period.Accordingly, on January 29, 1975, the Regional Di-rector issued a complaint in Cases 28-CA-3359 and28-CA-3359-2, alleging,inter alia,that on dates fall-ing within the critical period the Employer (1) madecertain statements which created the impression ofsurveillance, and (2) threatened an employee with adischarge or reassignment to a lower paying positionif that employee did not cease engaging in union ac-tivity.On February 14, 1975, the Regional Director is-sued a Supplemental Report on Objections and anorder consolidating the unfair labor practice and therepresentation cases and issuing a notice of hearingon both. In the order consolidating the cases, the Re-gionalDirector provided that the AdministrativeLaw Judge assigned to hear and to decide the issuesraised in the consolidated proceeding should also de-cide whether any part of the alleged unlawful con-duct described in the complaint would warrant set-ting aside the election. The Regional Director alsorecommended to the Board that, pending the disposi-tion of the issues tendered in the consolidated pro-ceeding, the Board defer ruling on the election objec-tionsreferred to the Hearing Officer in Case28-RC-2819 under the November 14 notice of hear-ing.Thereafter, the Employer filed with the Boardtimely exceptions together with a supporting brief .4On March 14, 1975, the Hearing Officer issued hisreport on the election objections which had been re-ferred to him for hearing by the November 14 noticeof hearing,supra.He recommended therein that allsuch objections be overruled, and that the results ofthe election be certified. Thereafter, Petitioner filedtimely exceptions to the Hearing Officer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthese proceedings in light of the Regional Director'sReport and Supplemental Report on the election ob-jections, the Hearing Officer's report on objections toconduct affecting the results of the election, the ex-ceptions and supporting brief filed by the Employerto the Regional Director's Supplemental Report onthe election objections, and the exceptions filed bythe Petitioner to the Hearing Officer's report on theelection objections. For the reasons set out below,the Board finds merit in the exceptions filed by theEmployer to the Regional Director's SupplementalReport on Objections, and has decided to (1) reject°As a result,the Regional Directorpostponedthe consolidated hearing.219 NLRB No. 131 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director's recommendation as set out inhis Supplemental Report on Objections and to severCases 28-CA-3359 and 28-CA-3359-2 from Case28-RC-2819; (2)resolve the objections to the elec-tion solely on the basis of that part of the allegedobjectionable conduct described in the RegionalDirector's initial report on objections and referred bytheRegional Director to the Hearing Officer forhearing and resolution;and (3)adopt the HearingOfficer's findings and recommendations with respectto such objections.1.In agreementwith the Employer's contentions,we find that the Regional Director erred in consoli-dating the cases herein when,during his investigationof the charges of unfair labor practices filed subse-quent to his completion of the investigation of objec-tions to the election and subsequent to his issuanceof a notice of hearing on objections,he uncoveredother conduct which arguably interfered with the re-sults of the election. That additional conduct is de-scribedin the Regional Director's Supplemental Re-port on Objections and, as there noted, evidence ofits occurrence is disputed. The Regional Director ac-cordingly proposes that, although the only issuesraised by the election objections as described by theRegional Director's initial Report on Objections arenow ripe for resolution, we should not, if we findthose objections to be without merit, certify the elec-tion results until a further hearing is held to resolvethe disputedissues concerningthe newly discoveredalleged objectionable conduct, even though the latterwas never made the subject of any formal objec-tions.3We find no warrant for that proposal.Inordinate delays in the determination of represen-tation matters are not to be encouraged; and clearlyour concernthat theresults of an election reflect thefree choice of the voters should not blind us to thedesirability of confining our inquiry concerning al-leged election interference to those matters specifiedand/or uncovered during a duly conducted investi-gation of timely filed objections. Precedent for sodoing is provided by the recently decidedHecla Min-ing Companycase,218 NLRB No. 61 (1975). There,the Board refused to consider the effect on an elec-3 It bears mentioning that the Employer conduct referred to in the unfairlabor practice charges,supra,was described as having occurred on datessucceeding the election.National Electric Coil Div.McGraw-Edison Compa-ny,184 NLRB 691 (1970),the case cited by the Regional Director in supportof his proposal here,isclearly distinguishable.There,the conduct otheithan that specified in the objections timely filed by the parties was uncov-ered in the course of a Regional Director's investigation of contemporane-ously pending unfair labor practice charges and before the investigation ofthe election objection had been completed.tion of allegedly objectionable conduct which hadbeen brought to a Regional Director's attention bythe filing of supplemental objections after the Re-gionalDirector had completed the investigation oftimely filed objections and while the issues concern-ing their merit were pending before the Board. Weperceive no distinction of substance in the situationhere before us, where the supplementally allegedconduct came to the Regional Director's attention inhis investigation of unfair labor practice charges filedlong after his investigation of the timely filed objec-tions had been completed-and even after the con-clusion of the hearing he directed to resolve disputedquestions of fact relevant to those timely filed objec-tions.The reasons of policy impelling the Board'sdecision to refuse consideration of the late discov-ered alleged objectionable conduct inHeclaapplyhere with equal, if not greater, force.We shall therefore sever Cases 28-CA-3359 and28-CA-3359-2 from Case 28-RC-2819, remand theunfair labor practice cases to the Regional Directorfor such action as he deems appropriate, and confineour resolution of the election issues to those de-scribed in the Regional Director's initial report onthe timely filed objections and theHearingOfficer'srecommendations on the same.With respect to the objections in Case 28-RC-2819, the Board, having considered the record inlight of Petitioner's exceptions, hereby adopts theHearing Officer's findings 6 and recommendations.We shall, therefore, certify the results of the electionheld in Case 28-RC-2819.ORDERIt is hereby ordered that Cases 28-CA-3359 and28-CA-3359-2 be, and they hereby are, severed fromCase 28-RC-2819.IT IS FURTHERORDERED that Cases 28-CA-3359and 28-CA-3359-2 be, and they hereby are, remand-ed to the Regional Director for such action as hedeems appropriate and consistent with the Board'sRules and Regulations, Series 8, asamended.6The Petitioner has excepted to certaincredibilityresolutions of theHearing Officer. It is the establishedpolicy of theBoard not to overrule aHearing Officer's credibilityresolutions unless the clear preponderance ofall the relevant evidence convinces us that the resolutionsare incorrect. TheCoca ColaBottlingCompany of Memphis,132 NLRB 481, 483 (1961);Stretch-Tex Co.,I18 NLRB 1359, 1361 (1957). We findno sufficient basisfor disturbingthe credibilityresolutions in this case. ALBUQUERQUEPUBLISHINGCOMPANY633CERTIFICATION OF RESULTS OF ELECTIONhousemen & Helpers of America, and that said labororganization is not the exclusive representative of allIt ishereby certified that a majority of the validthe employees, in the unit herein involved, within theballots havenot-been castfor Chauffeurs, Teamstersmeaning ofSection 9(a) of the National Labor Rela-& Helpers, Local Union 492, affiliatedwith Interna-tions Act, as amended.tional Brotherhood of Teamsters, Chauffeurs, Ware-